—Proceeding *472pursuant to CPLR article 78 to review a determination of the Acting Commissioner of the Westchester County Department of Environmental Facilities, dated October 21, 1998, which, after a hearing, adopted the report and recommendation of a Hearing Officer finding the petitioner guilty of misconduct and/or incompetence, and demoted him from his position of Supervising Plant Operator of the Yonkers Joint Treatment Wastewater Plant to the title of Wastewater Treatment Plant Operator.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The Hearing Officer’s determination that the petitioner was guilty of the charged acts of misconduct and/or incompetence was supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Ahsaf v Nyquist, 37 NY2d 182).
In addition, the penalty was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see, Matter of Pell v Board ofEduc., 34 NY2d 222).
The petitioner’s remaining contentions are insufficient to disturb the determination under review. Santucci, J. P., Joy, Goldstein and Feuerstein, JJ., concur.